Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/1/2022.   

Election/Restrictions
Election was made in the reply filed on 7/1/2022.  The applicant elected Group I related to Fig. 2 with traverse.  The traversal is on the ground(s) copied below.  
“Applicant respectfully traverses this election requirement for at least the reason that Species I-V, as identified by the Office Action, relate to exemplary aspects of an electric drive unit. As such, searches required for each species would necessarily overlap one another, allowing examination of all embodiments in a single application to conserve the limited resources of the patent office. Also, no additional burden will be placed on the Examiner.” 
This is not found persuasive because of reasons below.  
(1) species as disclosed are not structurally overlapping one another as explained in the office action.  
(2) A serious burden on the examiner presents as shown by explanation of separate status in the art when they are classifiable together, or a different field of search where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the species are classified together.  Refer IFW-Search Notes. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.  
The applicant conditionally elected species I (Fig. 1) and claims 20-26, 30-32, and 35-38.  
Therefore, claims 20-26, 30-32, and 35-38 are pending and are presented for examination.  Claims 27-29 and 33-34 are withdrawn among claims 20-38. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-25 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA (JP 2004229429 A) in view of TAKARAIUS (US 20160248292 A1).  

As for claim 20, YOSHIDA discloses an electric drive unit (Fig. 1), comprising: 
an electric motor comprising a stator unit (22) and a rotor (36); and 
an electronic control unit (18) configured “for open-loop control of the electric motor” (treated as an intended use), 
wherein the electronic control unit (18) is mounted on an electrically insulating carrier element (13), 
wherein the carrier element (13) is attached to the stator unit (by 12), and 
wherein the stator unit (S) comprises a stator core (12).  
YOSHIDA failed to disclose, as claimed, the stator core (12) being electrically conductively connected to a ground connection of the electronic control unit (18).  
However, YOSHIDA discloses the stator core (12) being electrically conductively connected to a ground connection (40) at bracket (38).  
TAKARAIUS a ground connection (36) [0053] of the electronic control unit (32) connected (by 41, 43) to bracket (housing 23, 31). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of TAKARAIUS with that of YOSHIDA to remove static electricity.  As a result of combining, the stator core (12) being electrically conductively connected to a ground connection of the electronic control unit (18).  
	Examiner has treated the limitation “for open-loop control of the electric motor” as an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).
However, examiner points out “open loop control” is a well-known in the art (official notice).  See references listed at prior art made of record.  

As for claim 21, YOSHIDA in view of TAKARAIUS discloses the electric drive unit of claim 20, TAKARAIUS discloses further comprising a metallic heat sink (31) [0007] configured for cooling the electronic control unit, wherein the ground connection is electrically conductively connected to the heat sink (via 41, 43). 
As for claim 22, YOSHIDA in view of TAKARAIUS discloses the electric drive unit of claim 21, wherein the electrically conductive connection between the stator core and the ground connection extends through the heat sink (TAKARAIUS 31).
As for claim 23, YOSHIDA in view of TAKARAIUS discloses the electric drive unit of claim 22, wherein the electrically conductive connection between the stator core and the ground connection further comprises an electrical conductor (TAKARAIUS 41, 43), the electrical conductor electrically conductively connecting the stator core and the heat sink (TAKARAIUS 31).
As for claim 24, YOSHIDA in view of TAKARAIUS discloses the electric drive unit (E) of claim 23, wherein the electrical conductor (X) comprises at least one metallic sheet-metal strip or a wire section (TAKARAIUS 41, 43).
As for claim 25, YOSHIDA in view of TAKARAIUS discloses the electric drive unit of claim 21, wherein the carrier element (YOSHIDA 13) is arranged between the heat sink (TAKARAIUS 31 is equivalent to YOSHIDA 38) and the stator unit (YOSHIDA 22).
As for claim 35, YOSHIDA in view of TAKARAIUS discloses the electric drive unit of claim 20, wherein the rotor of the electric motor is an internal rotor (Fig. 1), and wherein the stator unit does not comprise a housing (stator unit has not been defined to include a housing).
As for claim 36, YOSHIDA in view of TAKARAIUS discloses a pump drive (see TAKARAIUS), comprising the electric drive unit of claim 20.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hideg et al (US 20120275930 A1) in view of YOSHIDA (JP 2004229429 A) and TAKARAIUS (US 20160248292 A1).  
As for claim 37, Hideg discloses a transmission (abstract, par.0002, 0005, etc.) for a motor vehicle, comprising a pump (20).  YOSHIDA and TAKARAIUS discloses the electric drive unit of claim 20 configured for driving the pump (TAKARAIUS).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of TAKARAIUS and YOSHIDA with that of Hideg to have a structure as claimed to generate transmission oil pressure rapidly during vehicle start.  
As for claim 37, Hideg as combined discloses the transmission of claim 37, wherein Hideg discloses the rotor (11, Fig. 1) of the electric drive unit (10) is connected to an impeller (21) of the pump (20) directly or via a planetary gear set.

Allowable Subject Matter
Claims 26 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
(A) Open-loop control: 
US 20160072413 A1
US 20160013686 A1
US 9768649 B2
(B) LUDWIG et al (US 20200119616 A1) is supplemental prior art teaching stator core connected to ground via bracket (cover) [0013].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834